          Case 2:19-cv-14666-SM-JVM Document 99 Filed 03/19/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    E.N. BISSO & SON, INC.,                                                 CIVIL ACTION
         Plaintiff

    VERSUS                                                                  NO. 19-14666
                                                                                c/w 20-525

    M/V DONNA J. BOUCHARD, ET AL.,                                          SECTION: “E” (1)
        Defendants


Applies to: Both Cases


                                                ORDER
          Before the Court is a motion to consolidate the above-captioned cases. 1

          IT IS ORDERED that the motion be and is hereby GRANTED. The above-

captioned cases are hereby CONSOLIDATED. All future pleadings must reflect a

caption as styled above.

          IT IS FURTHER ORDERED that a telephone conference will be held on

Monday, April 6, 2020 at 10:00 a.m., to discuss the status of this consolidated

matter. The Court will provide all counsel with the call-in instructions necessary to

participate in this conference via telephone.


          New Orleans, Louisiana, this 19th day of March, 2020.


                          _____________ _______ _________
                                   SUSIE MORGAN
                            UNITED STATES DISTRICT JUDGE




1   R. Doc. 7, Belle Chasse Marine Transportation, LLC v. M/V Donna J Bouchard, et al., 20-cv-525.
